Exhibit 15 May 7, 2010 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Filing on the March 31, 2010 Form 10-Q for TrustCo Bank Corp NY Commissioners: We are aware that our report dated May 7, 2010 on our reviews of the interim financial information of TrustCo Bank Corp NY for the three month periods ended March 31, 2010 and 2009 included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2010 is incorporated by reference in its Registration Statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-3 (No. 333-123988), and Form S-3 (No. 333-146926). Yours very truly, /s/ Crowe Horwath LLP Crowe Horwath LLP
